DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows.
Claims 8-9 have been cancelled.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
Several claims were previously rejected over US Patent No. 5,026,806 to Rehmer. Rehmer does not disclose the weight-average molecular weight of the acrylic resin described therein. The examiner is unaware of any evidence or technical reasoning that would establish that Rehmer’s resin has a weight-average molecular weight within the presently recited range.
The examiner is unaware of any prior art that describes or suggests the claimed methods. Claims 1-6 and 10-13 are allowed.
Claims 8-9 were withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions. The inventions were non-elected without traverse in reply filed on Dec. 30, 2021. Claims 8-9 are drawn to products, and they are not limited by all of the limitations of an allowable method claim. Claims 8-9 are therefore not eligible for rejoinder. Accordingly, claims 8-9 have been cancelled above. MPEP §§ 821.02, 821.04, 2113.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764